PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/055,143
Filing Date: 26 Feb 2016
Appellant(s): FUJIFILM Corporation



__________________
Marc S. Weiner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 25th, 2022.

Contents
(1) Grounds of Rejection to be Reviewed on Appeal	3
(2) Response to Argument	3
i) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 1.	3
ii) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 13.	5
iii) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 14.	6
iv) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 12 and 15-17.	6
v) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 2.	6
vi) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 7.	7

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
i) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 1.

	Appellant argues that the teaching of Karasawa paragraph [0015] of an 
ultrasonic beam deflecting means for deflecting the ultrasonic beam in a direction substantially orthogonal to the puncture path of the puncture needle based on the puncture angle of the puncture needle relative to the living body detected by the angle detecting means,” Final Rejection of 8/25/2021, P. 9,
does not describe the invention of Karasawa. This is incorrect. The invention of Karasawa as taught by the disclosure of the Karasawa reference embraces the publicly available knowledge available to one of ordinary skill in the art and makes particular note of the aspects of the disclosure of JP-P2004-208859A (corresponding to Japanese Publication JP2006346477A), hereinafter referred to as “Miyaki,” that are explicitly incorporated within the disclosure of Karasawa. The invention of Karasawa is an iteration and/or improvement upon the prior art including the teachings of Miyaki and is “achieved in view of the above-mentioned points” (Karasawa, Summary of the Invention, paragraph [0017]) referring to the teachings of the prior art disclosed in the Background of the Invention. The Background of the Invention of the Karasawa reference sets out features of the invention that are the knowledge of the person having ordinary skill in the art which are iterated and/or improved upon by the invention of Karasawa and the knowledge of the PHOSITA thereby informs and is foundational to the invention as a whole of the Karasawa reference and cannot be discounted as the appellant incorrectly attempts to do. Ergo, the teaching of Miyaki that are explictly stated in paragraph [0015] of Karasawa are part of the invention and disclosure of Karasawa.
	Further, in the arguments of P.11-12 appellant fails to address the teachings of Figure 3B of Karasawa that is cited along with paragraphs [0015], [0041], and [0049] on page 9 of the Final Rejection of 8/25/2021. Figure 3B of Karasawa is reproduced below. As described in paragraph [0049], D1 represents the first reception direction, the transmission direction of ultrasonic waves from the ultrasound transducer array 120. As shown in Figure 3B, and, additionally, as taught in paragraph [0041], the first/transmission direction is normal/orthogonal/forms a right angle to the surface of the ultrasound transducer array. D2 represents the second reception direction, the second direction different from the transmission direction of ultrasonic waves. As shown in Figure 3B, and, additionally, as taught in paragraph [0015], the second reception direction is normal/orthogonal/forms a right angle to the direction of extension of the puncture/punctuation needle 115. The reception beamformer 22 performs reception focusing processing (i.e., beam steering) to acquire the image signal from the first reception direction and the second reception direction. Therefore, contrary to appellant’s assertion, Karasawa teaches the alleged claim features of claim 1 as combined with the Tashiro or, in the alternative, the Wang reference as shown in Figure 3B of Karasawa. 

    PNG
    media_image2.png
    552
    1092
    media_image2.png
    Greyscale

Karasawa, Figure 3B.

Thus, as appellant has failed not only to discount the teachings of Miyaki explicitly stated in paragraph [0015], but also to address the teachings of Karasawa Figure 3B, appellant has failed to demonstrate that the Karasawa reference does not teach the alleged claim features of claim 1 as combined with the Tashiro or, in the alternative, the Wang reference.

ii) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 13.

Appellant’s arguments as to claim 13 on P.13-17 are substantially identical to those addressed with regard to claim 1 above and are therefore not repeated here. In summary, as appellant has failed not only to discount the teachings of Miyaki explicitly stated in paragraph [0015], but also to address the teachings of Karasawa Figure 3B, appellant has failed to demonstrate that the Karasawa reference does not teach the alleged claim features of claim 13 as combined with the Tashiro or, in the alternative, the Wang reference.

iii) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 14.

Appellant’s arguments as to claim 14 on P.17-20 are substantially identical to those addressed with regard to claim 1 above and are therefore not repeated here. In summary, as appellant has failed not only to discount the teachings of Miyaki explicitly stated in paragraph [0015], but also to address the teachings of Karasawa Figure 3B, appellant has failed to demonstrate that the Karasawa reference does not teach the alleged claim features of claim 14 as combined with the Tashiro or, in the alternative, the Wang reference.

iv) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 12 and 15-17.

Appellant’s arguments as to dependent claims 12 and 15-17 on P.20-21 are substantially identical to those addressed with regard to claim 1 above and are therefore not repeated here. In summary, as appellant has failed not only to discount the teachings of Miyaki explicitly stated in paragraph [0015], but also to address the teachings of Karasawa Figure 3B, appellant has failed to demonstrate that the Karasawa reference does not teach the alleged claim features of claims 12 and 15-17, respectively, as combined with the Tashiro or, in the alternative, the Wang reference and further in view of the second embodiment of Tashiro, or, in the alternative, the second embodiment of the Wang reference.

v) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 2.

Appellant’s arguments as to dependent claims 2 on P.22 are substantially identical to those addressed with regard to claim 1 above and are therefore not repeated here. In summary, as appellant has failed not only to discount the teachings of Miyaki explicitly stated in paragraph [0015], but also to address the teachings of Karasawa Figure 3B, appellant has failed to demonstrate that the Karasawa reference does not teach the alleged claim features of claim 22 as combined with the Wang reference.

vi) The appellant fails to give full credit to and to address the complete teachings of the Karasawa reference with regard to the claim features of claim 7.

Appellant’s arguments as to dependent claim 7 on P.22-32 are substantially identical to those addressed with regard to claim 1 above and are therefore not repeated here. In summary, as appellant has failed not only to discount the teachings of Miyaki explicitly stated in paragraph [0015], but also to address the teachings of Karasawa Figure 3B, appellant has failed to demonstrate that the Karasawa reference does not teach the alleged claim features of claim 7 as combined with the Wang reference and further in view of the second embodiment of the Wang reference.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
August 6th, 2022

Conferees:

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.